IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42748

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 619
                                                )
       Plaintiff-Respondent,                    )   Filed: September 10, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
GRETCHEN ANN LEE, aka                           )   THIS IS AN UNPUBLISHED
CACCIAGUIDI,                                    )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of seven years with four years
       determinate for felony driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Gretchen Ann Lee was found guilty of felony driving under the influence. Idaho Code
§§ 18-8004, 18-8005(9). The district court sentenced Lee to a unified term of seven years with
four years determinate. Lee appeals asserting that the district court abused its discretion by
imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Lee’s judgment of conviction and sentence are affirmed.




                                                   2